Warner, J.
Thejudgment obtained in the State of South Carolina, in the District Court, could not be collected in this State, except by a suit thereon, at common law, or by process of attachment ; and, in either case, the proceeding instituted to collect the amount of thejudgment debt in this State was mesne process. The 14th section of the Bankrupt Act declares, that the title to the property of the bankrupt shall vest in the assignee, although the same is then attached on mesne process, as the property of the debtor, and shall dissolve any such attachment made within four months next preceding the commencement of said proceeding. The attachment was taken out and levied upon the property of the bankrupt, in the hands of the garnishee, within less than four months preceding the time Franz was declared a bankrupt. r There was no error in the Court below in dissolving the attachment, upon the statement of facts presented by this record.
Let thejudgment of the Court below be affirmed.